Citation Nr: 9928478	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to April 
1988.  He also had a period of active duty for training in 
November and December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for Reiter's Syndrome.  The Board notes that in a 
VA Form 9 submitted in June 1995 (before the issuance of a 
statement of the case on the issue of service connection for 
Reiter's Syndrome), the veteran presented contentions in 
support of his claim for service connection for Reiter's 
Syndrome and requested a hearing at the RO before a member of 
the Board.  In a VA Form 9 submitted in September 1998 (after 
the issuance of the statement of the case on the issue of 
service connection for Reiter's Syndrome) the veteran did not 
indicate that he wanted a Board hearing.  In November 1998, 
the RO sent a letter to the veteran requesting him to clarify 
whether he desired a Board hearing.  He was provided a VA 
Form 21-4138 and requested to complete and return it if he 
desired a Board hearing.  Thereafter, the veteran did not 
return the form or otherwise inform VA of his desire for a 
Board hearing.  Therefore, the Board has concluded that the 
veteran does not desire a Board hearing. 

The Board also notes that in November 1998 correspondence, a 
private attorney requested copies of the documents in the 
veteran's claims folder for the "veteran's use in pursuing 
his disability claim."  Although he stated that the veteran 
requested a fee waiver, the attorney did not specifically 
indicate that he had been retained by the veteran to 
represent him in his pursuit of VA benefits.  The attorney 
submitted an authorization form from the veteran for release 
of copies of the documents in the veteran's claims folder to 
the attorney.  Neither he nor the veteran has submitted a VA 
Form 22a showing that the veteran has appointed the private 
attorney to represent him.  The claims folder contains a 
valid appointment of a veterans service organization (PVA) as 
the veteran's representative, dated in February 1993.  In its 
November 1998 letter to the veteran, the RO requested the 
veteran to clarify his desires concerning representation.  He 
was informed that PVA was currently recognized as his 
representative and that he should complete the enclosed VA 
Form 22a if he desired to appoint a private attorney as his 
representative.  The veteran did not respond to this letter.  
Therefore, the Board has concluded that the veteran continues 
to desire to be represented by PVA.

FINDING OF FACT

The claim for service connection for Reiter's Syndrome is 
plausible.


CONCLUSION OF LAW

The claim for service connection for Reiter's Syndrome is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (1998).  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Service incurrence of arthritis 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

However, as a preliminary matter, the Board must determine 
whether the veteran has submitted evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  If he has not, his claim must 
fail, and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The veteran contends that he has been manifesting symptoms of 
Reiter's Syndrome since sustaining an injury in November 1988 
while serving on active duty for training.  The veteran's 
representative contends that the veteran's Reiter's Syndrome 
is etiologically related to venereal disease incurred in 
service.

Although service medical records for the veteran's extended 
period of active duty do not show a diagnosis of Reiter's 
Syndrome, a VA progress note was received in October 1994.  
In this note, a VA physician stated that the veteran had 
Reiter's Syndrome with chronic iritis and that it was his 
opinion based upon a review of military records in the 
veteran's possession that the Reiter's Syndrome was present 
in service.  This medical evidence linking current Reiter's 
Syndrome to the veteran's military service is sufficient to 
well ground the claim.



ORDER

The Board having determined that the claim for service 
connection for Reiter's Syndrome is well grounded, the appeal 
is granted to this extent.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  Although the aforementioned VA progress note 
indicates that the veteran has Reiter's Syndrome and that the 
disorder was present in service, other medical evidence of 
record attributes the veteran's reported symptoms to other 
disorders.  When the veteran was most recently examined for 
compensation purposes by VA in April 1993, no diagnosis of 
Reiter's Syndrome was made.  Moreover, it is not clear from 
the VA progress note supporting the veteran's claim whether 
the physician's opinion linking the disability to service was 
based upon a review of all pertinent records.

In light of these circumstances, the Board is of the opinion 
that further development of the record is in order.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to his claim for service connection for 
Reiter's Syndrome.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran which 
have not been secured previously.

2.  Then, the veteran should be afforded 
a VA examination by a physician with 
expertise in rheumatology to determine 
the current nature, extent and etiology 
of any currently present Reiter's 
Syndrome.  All indicated tests and 
studies should be conducted.  TA 
diagnosis of Reiter's Syndrome should be 
confirmed or ruled out.  If the diagnosis 
is ruled out, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  If Reiter's 
Syndrome is diagnosed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder was present during the veteran's 
extended period of active duty or is 
etiologically related to the veteran's 
extended period of active duty.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the disorder was manifested 
within one year of the veteran's 
discharge from service in April 1988 and 
if so, the examiner should identify the 
symptoms manifested during that year.  
The rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examiner.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue on 
appeal.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

VA Form 4597 attached


